Citation Nr: 1145997	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the Veteran's service-connected herpes progenitalis prior to October 14, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for herpes progenitalis from October 14, 2008, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from January 1974 to November 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied a compensable evaluation for the appellant's herpes disability.

The RO subsequently increased the appellant's herpes disability evaluation during the pendency of the appeal, from zero percent to 10 percent, effective from October 14, 2008.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as listed on the first page, above.

The issue of entitlement to a psychiatric disorder as secondary to the service-connected herpes disability has been raised by the record, but this claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that secondary-service-connection issue, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case is remanded to the AMC/RO for action as described below.

In this case, a Statement of the Case (SOC) was issued in October 2008, followed by the issuance of a Supplemental Statement of the Case (SSOC) in November 2008, after the noncompensable evaluation for the appellant's genital herpes disability was increased to 10 percent, effective October 14, 2008.  The Board notes that the April 2009 SSOC erroneously characterized the matter on appeal as only involving an evaluation in excess of zero percent.

Thereafter, in June 2009, the appellant submitted a written statement in which he averred that his herpes disability had worsened.  He also submitted a copy of a June 2009 VA dermatology clinic treatment note.  The RO transferred the case to the Board in September 2009.  The RO was in receipt of the June 2009 written statement from the appellant and the June 2009 VA treatment note prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the appellant's June 2009 VA dermatology treatment note was added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

In addition, review of the evidence of record reveals that, when the appellant underwent a VA medical examination in April 2008, he stated that he had been prescribed medication (Valtrex) for his herpes by a private physician.  However, no private medical treatment records have been included in the claims file.

Furthermore, review of the appellant's VA treatment records reveals that he reported, on May 9, 2007, that he had recently filed for disability benefits from the Social Security Administration (SSA).  On June 13, 2008, he said his SSA claim had been denied.  The appellant subsequently reported, on December 1, 2008, that he continued to be in the process of applying for SSA disability.

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Lastly, the appellant has received treatment for his disability at VA facilities.  However, only a portion of his records appear to have been included in the claims file.  The claims file does not include any VA treatment records dated after December 2008 - even though the claims file was not transferred to the Board until 2009.  Because such records could reflect the extent and severity of the claimed disability, VA is therefore on notice of records that may be probative to the claim.  The AMC/RO should obtain all of the relevant VA treatment records generated since 2007 and not already of record, as well as any private records, and associate said records with the claims file. 

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records, VA treatment records and private treatment records must be obtained and associated with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA skin examination in April 2008 - more than three years ago.  The appellant indicated in a written statement submitted in June 2009 that his herpes disability had worsened.  Therefore, another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as well as copies of all of the medical records upon which any further decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.

3.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected genital herpes since 2007.  After securing the necessary release(s), obtain such records.  In particular, all VA treatment records dated from December 2008 onward and the records from the private provider who prescribed Valtrex to the appellant must be obtained.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA dermatology examination to determine the nature, severity and extent of his service-connected genital herpes since 2007.   The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

a.  Specific findings should be made with respect to the location, size, and shape of the herpes progenitalis lesions and associated scarring (if any) with a detailed description of any associated symptoms, including pain or tenderness as well as the presence of any disfigurement.

b.  Color photographs should be taken of the area of the appellant's body that has been affected by the service-connected herpes disability, in order to demonstrate any current scarring or residuals.

c.  The examiner should discuss the presence or absence over time (including extent and severity) since 2007, of ulceration, exfoliation, itching, crusting, disfigurement, systemic or nervous manifestations, and exceptional repugnance (if noted) due to the service connected herpes disability versus that from some other skin condition of the appellant's genitalia (e.g., lichen simplex chronicus (LSC)).  The shape, color, and extent, including a description of the size of each exposed and non-exposed affected area, for each area of the service-connected herpes lesions should also be noted, as well as the degree of disfigurement.  The examiner should note the percentage of the entire portion of the appellant's body and the percentage of the exposed areas of his body that are affected by his herpes disability.

d.  The examiner should also note whether any exudation, itching or exfoliation due to the service-connected herpes is shown, as well as the extent of the limitation of function of any affected body part.  The examiner should record, with reference to pertinent pharmacy records showing prescriptions and refills, whether the appellant has used medication for the herpes disability at any time since December 2007, and whether he is currently using medication for his herpes disability and, if so, the extent to which the herpes was/is ameliorated thereby.  Also, the examiner should note whether the service-connected herpes disability has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs at any time since December 2007, including during the previous 12-month period.  The examiner should state whether Valtrex falls into said category of drugs.

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

7.  If any additional development is necessary to re-adjudicate the issues on appeal, especially in light of any newly received records, that development should be done.

8.  Thereafter, re-adjudicate the appellant's increased rating claims on appeal.  The readjudication should reflect consideration of all the evidence of record, and should be accomplished with application of all appropriate laws and regulations.

9.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

